DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3-5 7-9 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhong et al. (US 2017/0218837 A1).  
Zhong teaches:
1.    A fuel quality sensor 300 (= virtual sensing sub system 300; Fig. 3, reproduced below.  The virtual sensing sub system 300 predicts/estimates gas quality parameters 310 of a particular gaseous fuel which may be a natural gas, bio-gas, renewable landfill gas, etc., having different and/or various gas quality parameters 310; Par. 0010.  The virtual sensing sub system 300 provides the predicted/estimated gas quality parameters 310 to a controller 150 of an internal combustion engine 30, that uses the particular gaseous fuel, for controlling the internal combustion engine 30 to provide a desired power and exhaust output; Pars. 0027, 0035-0036), comprising:
a dataset builder (= procedure 400; Fig. 5, reproduced below) that builds a database 308 (by incorporating data in a form of a lookup table, an array, a graph, etc.  The data base 308 is built on data plots representing, for example, 10000 uniformly random gas compositions of CO2, N2, CH4, C2H6, C3H8, C5H12, C6H14; Par.0052) of Wobbe index values (Figs. 3, 5, 4E), methane number values (Figs. 3, 5, 4C), thermal conductivity values TC (Figs. 5, 4C; Pars. 0042-0043), 
a predictive model 306 (= natural gas quality parameter prediction/estimation module 306 to predict/estimate gas quality parameters 310; Figs. 3, 5) coupled to the database (308) and a sensor (e.g., a thermal conductivity TC sensor 84, and/or a speed of sound SOS sensor 84; Figs. 3, 5; Pars. 0030, 0042-0043) to determine/predict/estimate parameters (310) of renewable nature gas (e.g., renewable landfill gas) and to adjust an air/fuel ratio for an engine 30 (Fig. 1) based on the predictive model (Abstract; Pars. 0027, 0035, 0045-0046).

    PNG
    media_image1.png
    930
    731
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1129
    730
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    318
    360
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    322
    398
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    323
    323
    media_image5.png
    Greyscale

Abstract:  “Systems, methods and apparatus for controlling operation of an engine (30) structured to combust gaseous fuel…, including an estimation (prediction) of key parameters (natural gas quality parameters 310) dependent on natural gas quality... The natural gas quality parameters (310) are estimated (predicted) from natural gas properties (e.g., thermal conductivity, speed of sound) obtained from various sensed parameters (sensed by a thermal conductivity TC sensor 84, a speed of sound SOS sensor 84, etc., associated with the engine).”
Par. 0027:  “Controller 150 can be connected to actuators, switches, or other devices associated with fuel pumps 105, 106, shutoff valve 112, intake throttle 76…and/or injectors 116, 118 and configured to provide control commands thereto that regulate the amount, timing and duration of the flows of the first and second fuels to cylinders 31, the charge flow, and the exhaust flow to provide the desired power and exhaust output…”
Par. 0035: “Gas quality parameter 310 may include a Methane Number and a Wobbe index associated with the gaseous fuel.”  
Pars. 0045-0046: “…sub system 300 may determine and utilize a Wobbe index for fuel quality parameters 310 monitoring and may control fueling and/or air handling decisions based on the same…In certain forms…a Methane Number…and Wobbe index may be utilized in controlling operation of the engine 30.”


4.    The system of claim 1, wherein the predictive model (306) is to adjust the air/fuel ratio in real time during operation of the engine (The predictive model 306 obtains measured thermal conductivity TD and/or speed of sound SOS associated with the gaseous fuel to predict/estimate the gas quality parameters 310, e.g., a Methane Number and/or Wobbe index,  associated with the gaseous fuel; then provides the predicted/estimated gas quality parameters 310 to the controller 150 to perform closed loop PID to control the fueling and/or air handling decisions to have a desired power and exhaust output; Abstract; Pars. 0027, 0035-0036, 0045-0046).

5 (having essentially the same subject matter of claim 1).
A method for sensing fuel quality, the method comprising:
building, using a dataset builder (= procedure 400) a database 308 (by incorporating data in a form of a lookup table, an array, a graph, etc.  The data base 308 is built on data plots representing 10,000 uniformly random gas compositions of, e.g., CO2, N2, CH4, C2H6, C3H8, C5H12, C6H14; Par.0052) of Wobbe index values (Figs. 3, 5, 4E), methane number values (Figs. 3, 5, 4C), thermal conductivity values TC (Figs. 5, 4C; Pars. 0042-0043), and sound velocities SOS (Figs. 5, 4B; Pars. 0042-0043) of a gas mixture (being a natural gas, bio-gas, renewable landfill gas, etc.; Par. 0010); and
 applying a predictive model 306 (= natural gas quality parameter prediction/estimation module 306 to predict/estimate gas quality parameters 310; Figs. 3, 5) coupled to the database 

7-8 (having essentially the same subject matters of claims 1 and 3-4).   
The method of claim 5, wherein the step of building the database comprises using a data set builder for the predictive model, wherein the predictive model comprises a linear regression predictive model, and wherein the predictive model is to adjust the air/fuel ratio in real time during operation of the engine (See discussions above in claims 1 and 3-4).

9 (having essentially the same subject matters of claim 1).
An onboard engine controller (150) comprising:
a dataset builder (= procedure 400) for building, in a non-resident memory (Pars. 0029, 0033) a database 308 (by incorporating data in a form of a lookup table, an array, a graph, etc. The data base 308 is built on data plots representing, for example, 10000 uniformly random gas compositions of CO2, N2, CH4, C2H6, C3H8, C5H12, C6H14; Par.0052) of Wobbe index values (Figs. 3, 5, 4E), methane number values (Figs. 3, 5, 4C), thermal conductivity values TC (Figs. 5, 4C; Pars. 0042-0043), and sound velocities SOS (Fig. 5, 4B; Pars. 0042-0043) of a gas mixture (being a natural gas, bio-gas, renewable landfill gas, etc.; Par. 0010); 
a gas sensor (84) to provide real time parameters (e.g., TC and/or SOS) of a fuel input stream (the gas sensor 84 may be a TC sensor and/or a SOS sensor; Pars. 0030, 0042-0043); 

a fuel control value to adjust an air/fuel ratio based on the adjustment command (Par. 0027);
whereby the air/fuel ratio is optimized for an engine (30) based on a specific fuel provided (Abstract; Pars. 0027, 0035, 0045-0046).

11 (having essentially the same subject matter of claim 3). 
The controller of claim 9, where the processor executes a linear regression predictive model (Par. 0053: “a regression technique to determine a best fit line”).

Response to Arguments
Applicant's arguments filed as Remarks on 3/18/2021 have been fully considered but they are not persuasive.
Applicant alleges that nowhere in Zhong is a database even mentioned or suggested (See Remarks, page 4).  However, as discussed above in the rejections, it’s clear that Zhong teaches a database 308 built by being incorporated/structured with data in a form of a lookup table, an array, a graph, etc. 
Applicant further alleges that Zhong merely references a data structure to store values representing predetermined relationship (between, e.g., a measured thermal conductivity 2H6O).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGUYEN (Wyn) Q. HA whose telephone number is (571) 272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NGUYEN Q. HA/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        March 24, 2021